DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
Claims 16-30 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeersch (EP 1614541 i.e. Loccufier et al.), as evidenced by Mitsumoto et al. (EP 1495866 A2). 	Regarding claim 16, Vermeersch discloses “a lithographic printing plate precursor (paragraph 1) comprising a support and a coating (paragraph 13) comprising (i) a photopolymerisable layer comprising a polymerisable compound (paragraph 21), and a photoinitiator (paragraph 27), and (ii) a toplayer above the photopolymerisable layer (paragraph 19);  	wherein the toplayer  		has a thickness between 0.3 g/m2 and 0.8 g/m2 (paragraphs 19 and 93) as evidence by Mitsumoto et al. (paragraphs 0169 i.e. 0.2 to 2.0 µm [0.13 g/m2 to 1.30 g/m2]). 		comprises an infrared absorbing compound comprising a thermocleavable group which, upon exposure to heat and/or IR radiation, transforms into an electron-donor group which is a stronger electron-donor than the thermocleavable group (paragraph 64), and  	is capable of forming a print-out image upon exposure to IR radiation (light) (paragraphs 33 and 36) between 70 to 250 mJ/cm2 ( paragraph 77).”
The claim language “ such that the infrared absorbing compound undergoes a hypsochromic shift” is intended-use language of the infrared absorbing compound. In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
Furthermore, it is noted that the infrared absorbing (IR) dye of Vermeersch et al. and the instant claims are the same. The feature of “comprising a thermocleavable group which, upon exposure to heat and/or IR radiation, transform into an electron-donor group such that the infrared absorbing compound undergoes a hypochromic shift ” as recited in claim 16 is inherent in the IR dye. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Therefore, it would have been obvious to one of ordinary skill in the art to recognize the infrared absorbing (IR) dye of Vermeersch et al. comprises a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-donor group such that the infrared absorbing compound undergoes a hypochromic shift as that of the instant claims.  	Regarding claim 17, Vermeersch further discloses “wherein the coating is capable of being developed on-press with dampening liquid and/or ink (paragraph 80).” 	Regarding claim 18, Vermeersch further discloses “wherein the colour change is characterized by a CIE 1976 colour distance ΔE between the image and non-image areas of at least 2 (paragraph 35) 	Regarding claim 19, Vermeersch further disclose “wherein the infrared absorbing compound is an infrared absorbing dye which has a main absorption in the infrared wavelength range of the electromagnetic spectrum before exposure to heat and/or IR radiation, and the infrared absorbing dye absorbs more light in the visible wavelength range of the electromagnetic spectrum after exposure to heat and/or IR radiation (paragraph 64).” 	Regarding claim 20, Vermeersch further discloses “wherein the infrared absorbing dye is of Formula I (paragraph 64, Formula II).” 	Regarding claim 21, Vermeersch further discloses “wherein M1 and M2 together comprise the necessary atoms to form an optionally substituted 5- or 6-membered ring, which may comprise an optionally substituted annulated benzene ring (paragraph 64).”
 	Regarding claims 22-24, Vermeersch further discloses “wherein the infrared absorbing dye is of Formula IV (Formula II), wherein Ar1, Ar2, W1, W2, M1, M2, M3, M4, M5, M6, M7, M8, and M9 are as defined in claim 21 (paragraph 64).” 	 Regarding claim 24, Vermeersch further discloses “wherein M9 is -S-CH2- CR7(H)1-d(R8)d-NR9-COOR18 (see IRD-002);  	wherein d is 1;  	R7 and R9 independently are hydrogen;  	R8 is -COO- or –COOR8' wherein R8' is hydrogen, an alkali metal cation, an ammonium ion, or a mono-, di-, tri- or tetra-alkyl ammonium ion; and  	R18 is an optionally substituted (hetero)aryl group or an alpha-branched aliphatic hydrocarbon group.”
 Vermeersch further discloses “wherein M9 is -NR5-CO-R4  	wherein R4 is -OR10, wherein R10 is an optionally branched aliphatic hydrocarbon group;  	R5 is hydrogen (See IRD-004).”
Regarding claim 25, Vermeersch discloses the infrared absorbing dye (paragraph 0068) is the following: IRD-004: 
    PNG
    media_image1.png
    176
    381
    media_image1.png
    Greyscale
( meeting the limitation of formula VII as instantly claimed) . 	Regarding claim 26, Vermeersch discloses “a method for making a printing plate precursor (paragraph 1) comprising the steps of: coating a support with:  	(i) a photopolymerisable layer comprising a polymerisable compound (paragraph 21), and a photoinitiator (paragraph 27), and (ii) a toplayer above the photopolymerisable layer (paragraph 19);  	wherein the toplayer  		has a thickness between 0.3 g/m2 and 0.8 g/m2 (paragraphs 19 and 93) as evidence by Mitsumoto et al. (paragraphs 0169 i.e. 0.2 to 2.0 µm [0.13 g/m2 to 1.30 g/m2]). 		comprises an infrared absorbing compound comprising a thermocleavable group which, upon exposure to heat and/or IR radiation, transforms into an electron-donor group which is a stronger electron-donor than the thermocleavable group (paragraph 64), and  		is capable of forming a print-out image upon exposure to IR radiation (light) (paragraphs 33 and 36) between 70 to 250 mJ/cm2 ( paragraph 77).”, and  	drying the precursor (paragraphs 13 and  93).”
The claim language “ such that the infrared absorbing compound undergoes a hypsochromic shift” is intended-use language of the infrared absorbing compound. In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
Furthermore, it is noted that the infrared absorbing (IR) dye of Vermeersch et al. and the instant claims are the same. The feature of “comprising a thermocleavable group which, upon exposure to heat and/or IR radiation, transform into an electron-donor group such that the infrared absorbing compound undergoes a hypochromic shift ” as recited in claim 26 is inherent in the IR dye. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Therefore, it would have been obvious to one of ordinary skill in the art to recognize the infrared absorbing (IR) dye of Vermeersch et al. comprises a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-donor group such that the infrared absorbing compound undergoes a hypochromic shift as that of the instant claims. 	Regarding claim 27, Vermeersch discloses “a method for making a printing plate including the steps of: image-wise exposing a lithographic printing plate precursor to heat and/or IR radiation (paragraph 76) to form a lithographic image comprising image areas and non-image areas and to induce a colour change in the image areas (paragraph 36); and  	developing the exposed precursor (paragraph 79),  	wherein the lithographic printing plate precursor comprising a support and a coating (paragraph 13) comprising (i) a photopolymerisable layer comprising a polymerisable compound (paragraph 21), and a photoinitiator (paragraph 27), and (ii) a toplayer above the photopolymerisable layer (paragraph 19);  	wherein the toplayer  		has a thickness between 0.3 g/m2 and 0.8 g/m2 (paragraphs 19 and 93) as evidence by Mitsumoto et al. (paragraphs 0169 i.e. 0.2 to 2.0 µm [0.13 g/m2 to 1.30 g/m2]). 		comprises an infrared absorbing compound comprising a thermocleavable group which, upon exposure to heat and/or IR radiation, transforms into an electron-donor group  (paragraph 64), and  		is capable of forming a print-out image upon exposure to IR radiation (light) (paragraphs 33 and 36) between 70 to 250 mJ/cm2 ( paragraph 77).”
The claim language “ such that the infrared absorbing compound undergoes a hypsochromic shift” is intended-use language of the infrared absorbing compound. In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
Furthermore, it is noted that the infrared absorbing (IR) dye of Vermeersch et al. and the instant claims are the same. The feature of “comprising a thermocleavable group which, upon exposure to heat and/or IR radiation, transform into an electron-donor group such that the infrared absorbing compound undergoes a hypochromic shift ” as recited in claim 27 is inherent in the IR dye. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Therefore, it would have been obvious to one of ordinary skill in the art to recognize the infrared absorbing (IR) dye of Vermeersch et al. comprises a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-donor group such that the infrared absorbing compound undergoes a hypochromic shift as that of the instant claims. 	Regarding claim 28, Vermeersch further discloses “wherein the colour change is characterized by a CIE 1976 colour distance ΔE between the image and non-image areas of at least 2 (paragraph 35).” 	Regarding claim 29, Vermeersch further discloses “wherein the energy density of the IR radiation is between 75mJ/m2 and 150 mJ/m2 (paragraph 70).”
Regarding claim 30, Vermeersch further discloses “wherein the precursor is developed by mounting the precursor on a plate cylinder of a lithographic printing press and rotating the plate cylinder while feeding dampening liquid and/or ink to the precursor (paragraph 80).”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 17/055,241 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘241 have claims drawn to a lithographic printing plate precursor comprising a support and a coating comprising (i)a photopolymerizable layer comprising a polymerisable compound and a photoinitiator ( see claims 27 of the instant claims), and a top layer above the photopolymerizable layer; wherein the top layer comprises an infrared absorbing compound capable of forming a print-out image upon exposure to heat and/or IR radiation. One of ordinary skilled in the art would recognize that the printing plate precursor of the instant claims and copending application ‘241 are obvious variant of each other. 
The present claims indicated above also cover the methods which overlap the claims of copending Application No. 17/055,241, and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lenaerts et al. (US 2016/026390 A1; see abstract, claims and examples) teach a lithographic printing plate precursor as instantly claimed. Also, Vermeersch et al. (US 2008/0311524; abstract, claims and examples) explicitly teach a method for making a lithographic printing plate precursor and a printing plate precursor comprising a support, a composting comprising a photopolymerizable layer comprising a polymerisable compound and a photoinitiator, and a toplayer (OC layer; Table 2) above the photopolymerizable layer having a thickness of 0.80 g/m2.
Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive.  Applicant’s principal arguments are the following:
A) Applicant disagrees with the Office’s contention that claims are obvious over Loccufier et al. for the same reasons set forth in the Reply to Office Action dated June 21, 2022. Each of the amended pending claims requires that the toplayer has a thickness between 0.3 g/m2 and 0.8 g/m2.  However, the toplayer thickness of 0.8 g/m2 and 2.0 g/m2 , disclosed by Loccufier et al. are outside the scope of the amended claims presented herein.  Moreover Examples 4 and 5 of Loccufier et al., which disclose thickness of 0.8 g/m2, as suggested by the Office, do not include an infrared absorbing compounds as defined by the pending claims. In view of the foregoing, Loccufier et al. does not disclose every feature of the present invention, as defined by any of claims 16-30.
A) Examiner respectfully disagrees that claims are not obvious over Loccufier et al. as argued by the applicants. Independent claims 16, 26 and 27 broadly and generically recite an infrared absorbing compound comprised in a toplayer having a thickness between 0.3 g/m2 and 0.8 g/m2.  The examples of Loccufier (Vermeersch) et al. specifically teach a toplayer having infrared absorbing compound having a thickness of 0.8 g/m2 [0093], which encompasses the instant claimed range of thickness between 0.3 g/m2 and 0.8 g/m2 as instantly claimed. Therefore, the rejection is maintained. 
B) Applicant argues that Example 1 of Loccufier et al., which discloses IRD-004 in the overcoat, has overcoat layer with a thickness of 2.0 g/m2, wherein the contrast print-out image is obtained by exposing with an energy of 25 mJ/cm2.  As demonstrated by Table 10 of the present application, an overcoat layer of 2.0 g/m2 is not able to provide any color formation. Rather, the results in Table 10 of the present application show that even high levels IR dye in the ink topcoat layer does not result n a clear print out image even at exposure energies up to  150 mJ/cm2.  Thus, a person of ordinary skill in the art, upon reading the disclosure of Loccufier et al., would not have been motivated to prepare a toplayer having a thickness between 0.3 g/m2 and 0.8 g/m2 , much less have recognized that the infrared absorbing compound forms a printout image upon exposure to IR radiation between 10 mJ/cm2 and 150 mJ/cm2 in such a toplayer.
B) Examiner respectfully disagrees that the present invention is unobvious in view of the disclosure of Loccufier et al. Independent claims 16, 26 and 27 broadly and generically recite an infrared absorbing compound comprised in a toplayer having a thickness between 0.3 g/m2 and 0.8 g/m2.  The examples of Loccufier (Vermeersch) et al. specifically teach a toplayer having infrared absorbing compound having a thickness of 0.8 g/m2 [0093], which encompasses the instant claimed range of thickness between 0.3 g/m2 and 0.8 g/m2 as instantly claimed. 
The infrared absorbing compound of Loccufier et al. comprising a thermocleavable group which, upon exposure to heat and/or IR radiation, transforms into an electron-donor group  (paragraph 64), and is capable of forming a print-out image upon exposure to IR radiation (light) (paragraphs 33 and 36) between 70 to 250 mJ/cm2 ( paragraph 77).
The claim language “ such that the infrared absorbing compound undergoes a hypsochromic shift” is intended-use language of the infrared absorbing compound. In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
Furthermore, it is noted that the infrared absorbing (IR) dye of Vermeersch et al. and the instant claims are the same. The feature of “comprising a thermocleavable group which, upon exposure to heat and/or IR radiation, transform into an electron-donor group such that the infrared absorbing compound undergoes a hypochromic shift ” as recited in claim 27 is inherent in the IR dye. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Therefore, it would have been obvious to one of ordinary skill in the art to recognize the infrared absorbing (IR) dye of Vermeersch et al. comprises a thermocleavable group, which, upon exposure to heat and/or IR radiation, transform into an electron-donor group such that the infrared absorbing compound undergoes a hypochromic shift as that of the instant claims.
Therefore, the rejection is maintained. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722